Norton, J.
— The record in this case shows no final judgment from which a writ of error can be prosecuted. It shows that the jury retired, and after a short time returned into court their verdict as follows: “.Non Suit.” “ It is therefore considered by the court that the defendant do have and recover against the plaintiffs his costs in this suit laid out and expended, and that he have thereof execution.” The writ of error will, with the concurrence of the other judges, therefore be dismissed under the authority of Boggess v. Cox, 48 Mo. 278.
Dismissed.